Vanguard Short-Term Investment-Grade Fund Summary Prospectus May 27, 2015 Investor Shares for Participants Vanguard Short-Term Investment-Grade Fund Investor Shares (VFSTX) The Funds statutory Prospectus and Statement of Additional Information dated May 27, 2015, as may be amended or supplemented, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also obtain this information at no cost by calling 800-523-1188 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide current income while maintaining limited price volatility. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.18% 12b-1 Distribution Fee None Other Expenses 0.02% Total Annual Fund Operating Expenses 0.20% 1 Example The following example is intended to help you compare the cost of investing in the Funds Investor Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% each year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $20 $64 $113 $255 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 79% of the average value of its portfolio. Principal Investment Strategies The Fund invests in a variety of high-quality and, to a lesser extent, medium-quality fixed income securities, at least 80% of which will be short- and intermediate-term investment-grade securities. High-quality fixed income securities are those rated the equivalent of A3 or better by Moodys Investors Service, Inc., or another independent rating agency or, if unrated, are determined to be of comparable quality by the Funds advisor; medium-quality fixed income securities are those rated the equivalent of Baa1, Baa2, or Baa3 by Moodys or another independent rating agency or, if unrated, are determined to be of comparable quality by the Funds advisor. (Investment-grade fixed income securities are those rated the equivalent of Baa3 and above by Moodys or another independent rating agency or, if unrated, are determined to be of comparable quality by the Funds advisor.) The Fund is expected to maintain a dollar-weighted average maturity of 1 to 4 years. 2 Principal Risks The Fund is designed for investors with a low tolerance for risk, but you could still lose money by investing in it. The Fund is subject to the following risks, which could affect the Funds performance:  Income risk , which is the chance that the Funds income will decline because of falling interest rates. Income risk is generally high for short-term bond funds, so investors should expect the Funds monthly income to fluctuate.  Interest rate risk , which is the chance that bond prices will decline because of rising interest rates. Interest rate risk should be low for the Fund because it invests primarily in short-term bonds, whose prices are much less sensitive to interest rate changes than are the prices of long-term bonds.  Credit risk, which is the chance that a bond issuer will fail to pay interest or principal in a timely manner or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. Although the Fund invests a limited portion of its assets in low-quality bonds, credit risk should be low for the Fund because it invests primarily in bonds that are considered high-quality and, to a lesser extent, in bonds that are considered medium-quality.  Call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. The Fund would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Funds income. Call risk should be low for the Fund.  Extension risk , which is the chance that during periods of rising interest rates, certain debt obligations will be paid off substantially more slowly than originally anticipated, and the value of those securities may fall. Extension risk is generally low for short-term bond funds.  Liquidity risk , which is the chance that the Fund may not be able to sell a security in a timely manner at a desired price. Liquidity risk is generally low for short-term corporate bonds.  Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Investor Shares compare with those of a relevant market index, which has investment characteristics similar to those of the Fund. Keep in mind that the Funds past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Short-Term Investment-Grade Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on March 31, 2015, was 1.01%. During the periods shown in the bar chart, the highest return for a calendar quarter was 6.02% (quarter ended June 30, 2009), and the lowest return for a quarter was 3.42% (quarter ended September 30, 2008). Average Annual Total Returns for Periods Ended December 31, 2014 1 Year 5 Years 10 Years Vanguard Short-Term Investment-Grade Fund Investor Shares 1.76% 2.87% 3.58% Barclays U.S. 1-5 Year Credit Bond Index (reflects no deduction for fees or expenses) 1.95% 3.42% 4.10% 4 Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager Gregory S. Nassour, CFA, Principal of Vanguard. He has managed the Fund since 2008. Tax Information The Funds distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plans Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 5 This page intentionally left blank. Vanguard Short-Term Investment-Grade Fund Investor SharesFund Number 39 CFA ® is a registered trademark owned by CFA Institute. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI 039 052015
